Exhibit 10.6


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this [●]
day of [●] 201[●] (the “Effective Date”), by and between IAA, Inc., a Delaware
corporation (the “Company”), and [●] (the “Executive”).

RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Company desires to continue to employ the Executive, and the Executive
desires to accept such continued employment, on the terms and conditions set
forth in this Agreement.
B.     This Agreement shall be effective immediately and shall govern the
employment relationship between the Executive and the Company from and after the
Effective Date, and, as of the Effective Date, supersedes and negates all
previous agreements and understandings with respect to such relationship
(including, without limitation, the Employment Agreement by and between the
Company and the Executive dated [●] (the “Prior Employment Agreement”)).
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.    Retention and Duties.
1.1
Retention. The Company does hereby employ the Executive for the Period of
Employment (as such term is defined in Section 2) on the terms and conditions
expressly set forth in this Agreement. The Executive does hereby accept and
agree to such employment, on the terms and conditions expressly set forth in
this Agreement. Certain capitalized terms used herein are defined in Section 5.5
of this Agreement.

1.2
Duties. During the Period of Employment, the Executive shall serve the Company
as its [●] and shall have the powers, authorities, duties and obligations of
management usually vested in the office of such position in a company of a
similar size and similar nature as the Company, and such other powers,
authorities, duties and obligations commensurate with such position as the
Company’s [Board of Directors (the “Board”)] [Chief Executive Officer] may
assign from time to time, all subject to the directives of the [Board]1 [Chief
Executive Officer and the Company’s Board of Directors (the “Board”)]2 and the
corporate policies of the Company as they are in effect from time to time
throughout the Period of Employment (including, without



1 NTD: For the Chief Executive Officer.
2 NTD: For all other executive Officers.            1

--------------------------------------------------------------------------------




limitation, the Company’s business conduct and ethics policies, as they may
change from time to time). [During the Period of Employment, the Executive shall
be a member of the Board and shall report to the Board].1 [During the Period of
Employment, the Executive shall report to the Chief Executive Officer].2 
1.3
No Other Employment; Minimum Time Commitment. During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his or her abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other for
profit business entities is subject to the prior written approval of the Board
(which approval shall not be unreasonably withheld).

1.4
No Breach of Contract. The Executive hereby represents to the Company and agrees
that: (i) the execution and delivery of this Agreement by the Executive and the
performance by the Executive of the Executive’s duties hereunder do not and
shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound or any judgment, order or decree to
which the Executive is subject; (ii) the Executive will not enter into any new
agreement that would or reasonably could contravene or cause a default by the
Executive under this Agreement; (iii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person which would prevent, or be violated by, the
Executive entering into this Agreement or carrying out his or her duties
hereunder; (iv) the Executive is not bound by any employment, consulting,
non-compete, non-solicitation, confidentiality, trade secret or similar
agreement (other than this Agreement) with any other Person; (v) to the extent
the Executive has any confidential or similar information that he is not free to
disclose to the Company, he or she will not disclose such information to the
extent such disclosure would violate applicable law or any other agreement or
policy to which the Executive is a party or by which the Executive is otherwise
bound; and (vi) the Executive understands the Company will rely upon the
accuracy and truth of the representations and warranties of the Executive set
forth herein and the Executive consents to such reliance.

1.5
Location. The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time. The Executive
acknowledges that he or she will be required to travel from time to time in the
course of performing his or her duties for the Company.

2.
Period of Employment. The “Period of Employment” shall be a period of three (3)
years commencing on the Effective Date and ending at the close of business on
the third anniversary of the Effective Date (the “Termination Date”); provided,
however, that this Agreement shall be automatically renewed, and the Period of
Employment shall be automatically extended for one (1) additional year on the
Termination Date and each



2



--------------------------------------------------------------------------------




anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.
3.    Compensation.
3.1
Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time but not
less frequently than in monthly installments. The Executive’s Base Salary shall
be at an annualized rate of [● ($●)]. The Board (or a committee thereof) may, in
its sole discretion, increase (but not decrease) the Executive’s rate of Base
Salary.

3.2
Incentive Bonus. The Executive shall be eligible to receive an incentive bonus
for each fiscal year of the Company that occurs during the Period of Employment
(“Incentive Bonus”). The Executive’s target Incentive Bonus amount for a
particular fiscal year of the Company shall equal [● Percent (●%)] of the
Executive’s Base Salary paid by the Company to the Executive for that fiscal
year; provided that the Executive’s actual Incentive Bonus amount for a
particular fiscal year shall be determined by the Board (or a committee thereof)
in its sole discretion, based on performance objectives (which may include
corporate, business unit or division, financial, strategic, individual or other
objectives) established with respect to that particular fiscal year by the Board
(or a committee thereof). Notwithstanding the foregoing and except as otherwise
expressly provided in this Agreement, the Executive must be employed by the
Company through the last day of the fiscal year to which such bonus relates in
order to earn and be eligible for an Incentive Bonus for that year (and, if the
Executive is not so employed at such time, in no event shall he or she have been
considered to have “earned” any Incentive Bonus with respect to the fiscal
year). Payment of any Incentive Bonus that becomes payable will be made as soon
as practicable but in no event later than two and one half (2.5) months
following the fiscal year to which the Incentive Bonus relates.

3.3
Equity The Executive shall be eligible to participate in the 2019 Equity Plan.

4.    Benefits.
4.1
Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s executive-level employees, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time.

4.2
Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under



3



--------------------------------------------------------------------------------




this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.
4.3
Vacation and Other Leave. During the Period of Employment, the Executive shall
be entitled to annual paid vacation in accordance with the Company’s policy
applicable to executive-level employees, but in no event less than four (4)
weeks of paid vacation during each full calendar year of employment. The
Executive shall receive a pro-rated portion of such vacation during the
Executive’s initial and final partial calendar years of employment under this
Agreement. Unused, earned vacation shall not carry over from one calendar year
to the next, unless the Company’s written policies otherwise provide for such
carry over.

4.4
Automobile Allowance. During the Period of Employment, the Company shall pay the
Executive an annual automobile allowance of at least [●] ($●)]. Such allowance
shall be paid in accordance with the Company’s regular payroll practices, as may
be in effect from time to time, but in no event less frequently than monthly.



4.5
Other Benefits. During the Period of Employment, the Company shall pay the
Executive up to $3,500 annually in reimbursement of any actual costs and
expenses incurred by the Executive in receiving an annual “Executive Physical”
(as that term may be defined in the Company’s benefit plans). Additionally,
during the Period of Employment, the Company will cover up to $60 per month, the
actual out of pocket costs an Executive incurs for any identity theft protection
plan in which the Executive enrolls. The Company may, in its sole discretion,
increase the amounts covered hereunder in taking into account the reasonable
market increases in the costs to the Executive in receiving such benefits.



5.    Termination.
5.1
Termination by the Company. During the Period of Employment, the Executive’s
employment by the Company, and the Period of Employment, may be terminated at
any time by the Company: (i) with Cause, or (ii) with no less than thirty (30)
days advance written notice to the Executive (such notice to be delivered in
accordance with Section 18), without Cause, or (iii) in the event of the
Executive’s death, or (iv) in the event that the Board determines in good faith
that the Executive has a Disability.

5.2
Termination by the Executive. During the Period of Employment, the Executive’s
employment by the Company, and the Period of Employment, may be terminated by
the Executive with no less than thirty (30) days advance written notice to the
Company (such notice to be delivered in accordance with Section 18); provided,



4



--------------------------------------------------------------------------------




however, that in the case of a termination for Good Reason, the Executive may
provide immediate written notice of termination once the applicable cure period
(as contemplated by the definition of Good Reason) has lapsed if the Company has
not reasonably cured the circumstances that gave rise to the basis for the Good
Reason termination.
5.3
Benefits upon Termination. If the Executive’s employment by the Company is
terminated for any reason by the Company or by the Executive (whether or not
during or following the expiration of the Period of Employment) (the date that
the Executive’s employment by the Company terminates is referred to as the
“Severance Date”), the Company shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except as follows:

(a)    The Company shall pay the Executive (or, in the event of his or her
death, the Executive’s estate) any Accrued Obligations;
(b)    Unless the provisions of Section 5.3(c) below apply, if the Executive’s
employment with the Company terminates during the Period of Employment as a
result of a termination by the Company without Cause (other than due to the
Executive’s death or Disability), a resignation by the Executive for Good
Reason, or as a result of the Company’s provision of notice to the Executive
pursuant to Section 2 that this Agreement shall not be extended or further
extended, the Executive shall be entitled to the following benefits:
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to [●] times the sum of (1) his or her Base Salary at the
annualized rate in effect on the Severance Date plus (2) target Incentive Bonus
for the year in which termination occurs. Such amount is referred to hereinafter
as the “Severance Benefit.” Subject to Section 21(b), the Company shall pay the
Severance Benefit to the Executive in equal monthly installments (rounded down
to the nearest whole cent) over a period of [●] ([●]) consecutive months, with
the first installment payable on (or within ten (10) days following) the
sixtieth (60th) day following the Executive’s Separation from Service. (For
purposes of clarity, each such installment shall equal the applicable fraction
of the aggregate Severance Benefit. For example, if such installments were to be
made on a monthly basis over [●] months, each installment would equal one-[●]
(1/[●]th) of the Severance Benefit.)
(ii)    The Company will pay or reimburse the Executive for his or her premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the


5



--------------------------------------------------------------------------------




Severance Date, to the extent that the Executive elects such continued coverage;
provided that the Company’s obligation to make any payment or reimbursement
pursuant to this clause (ii) shall, subject to Section 21(b), commence with
continuation coverage for the month following the month in which the Executive’s
Separation from Service occurs and shall cease with continuation coverage for
the [●] month following the month in which the Executive’s Separation from
Service occurs (or, if earlier, shall cease upon the first to occur of the
Executive’s death, the date the Executive becomes eligible for coverage under
the health plan of a future employer, or the date the Company ceases to offer
group medical coverage to its active executive employees or the Company is
otherwise under no obligation to offer COBRA continuation coverage to the
Executive) (the “Continued Benefits”). To the extent the Executive elects COBRA
coverage, he or she shall notify the Company in writing of such election prior
to such coverage taking effect and complete any other continuation coverage
enrollment procedures the Company may then have in place. The Company’s
obligations pursuant to this Section 5.3(b)(ii) are subject to the Company’s
ability to comply with applicable law and provide such benefit without resulting
in adverse tax consequences.
(iii)    The Company shall promptly pay to the Executive any Incentive Bonus
that would otherwise be paid to the Executive had his or her employment by the
Company not terminated with respect to any calendar year that ended before the
Severance Date, to the extent not theretofore paid (the “Earned But Unpaid
Bonus”).
(iv)    At the time the Company pays bonuses with respect to the calendar year
in which the Severance Date occurs, the Company shall pay the Executive the
Incentive Bonus that would otherwise have been paid to the Executive had his or
her employment by the Company not terminated with respect to that calendar year,
multiplied by a fraction, the numerator of which is the total number of days in
such calendar year in which the Executive was employed by the Company and the
denominator of which is the total number of days in such calendar year (the
“Pro-Rata Bonus”).
(c)    If the Executive’s employment with the Company terminates during the
Period of Employment and within twenty-four (24) months following a Change in
Control as a result of a termination by the Company without Cause (other than
due to the Executive’s death or Disability), a resignation by the Executive for
Good Reason, or as a result of the Company’s provision of notice to the
Executive pursuant to Section 2 that this Agreement shall not be extended or
further extended, the Executive shall be entitled to the following benefits in
lieu of the benefits described under Section 5.3(b):
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an


6



--------------------------------------------------------------------------------




amount equal to [●] times the sum of (1) his or her Base Salary at the
annualized rate in effect on the Severance Date plus (2) target Incentive Bonus
for the year in which termination occurs. Such amount is referred to hereinafter
as the “Change in Control Severance Benefit.” Subject to Section 21(b), the
Company shall pay the Change in Control Severance Benefit to the Executive in
equal monthly installments (rounded down to the nearest whole cent) over a
period of [●] ([●]) consecutive months, with the first installment payable on
(or within ten (10) days following) the sixtieth (60th) day following the
Executive’s Separation from Service. (For purposes of clarity, each such
installment shall equal the applicable fraction of the aggregate Change in
Control Severance Benefit. For example, if such installments were to be made on
a monthly basis over [●] months, each installment would equal one-[●] (1/[●]th)
of the Change in Control Severance Benefit.)
(ii)    The Company will provide the Continued Benefits described in Section
5.3(b)(ii) above on the terms and conditions specified in that section, but for
a period ending with continuation coverage for the [●] month following the month
in which the Executive’s Separation from Service occurs.
(iii)    The Company shall promptly pay to the Executive the Earned But Unpaid
Bonus.
(iv)    At the time the Company pays bonuses with respect to the calendar year
in which the Severance Date occurs, the Company shall pay the Executive the
Pro-Rata Bonus.
(v)    At the Severance Date, all then outstanding and unvested equity awards
granted under the 2019 Equity Plan shall receive full accelerated vesting (with
any awards subject to performance-based vesting requirements for any then
in-progress performance periods to vest in accordance with the terms of such
awards, but at a minimum of the target performance level).
(d)    If the Executive’s employment with the Company terminates during the
Period of Employment as a result of the Executive’s death or Disability, the
Executive shall be entitled to the following benefits (in addition to the
Accrued Obligations), subject to tax withholding and other authorized
deductions, (1) the Company will provide the Continued Benefits described in
Section 5.3(b)(ii) above on the terms and conditions specified in that section,
(2) the Company shall promptly pay to the Executive the Earned But Unpaid Bonus,
and (3) at the time the Company pays bonuses with respect to the calendar year
in which the Severance Date occurs, the Company shall pay the Executive the
Pro-Rata Bonus.
(e)    Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his or her obligations under Section 6 of this Agreement at
any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled


7



--------------------------------------------------------------------------------




to, and the Company will no longer be obligated to pay or provide, any remaining
unpaid portion of the benefits provided under Section 5.3(b), 5.3(c) or 5.3(d)
(other than the Accrued Obligations); provided that, if the Executive provides
the Release contemplated by Section 5.4, in no event shall the Executive be
entitled to cash payments of less than $5,000, which amount the parties agree is
good and adequate consideration, in and of itself, for the Executive’s Release
contemplated by Section 5.4.
(f)    The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue health
coverage; or (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any).
5.4
Release; Exclusive Remedy; Leave.

(a)    This Section 5.4 shall apply notwithstanding anything else contained in
this Agreement to the contrary. As a condition precedent to any Company
obligation to the Executive pursuant to Section 5.3(b), 5.3(c) or 5.3(d) (other
than any Earned But Unpaid Bonus), the Executive shall provide the Company with
a valid, executed general release agreement in a customary form acceptable to
the Company (the “Release”), and such Release shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. The
Company shall provide the final form of Release to the Executive not later than
seven (7) days following the Severance Date, and the Executive shall be required
to execute and return the Release to the Company within twenty-one (21) days (or
forty-five (45) days if such longer period of time is required to make the
Release maximally enforceable under applicable law) after the Company provides
the form of Release to the Executive.
(b)    The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his or her employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of the Company and any Affiliate of the Company, and as a fiduciary of
any benefit plan of the Company or any Affiliate of the Company, and to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation, and to remove himself or herself as a
signatory on any


8



--------------------------------------------------------------------------------




accounts maintained by the Company or any of its Affiliates (or any of their
respective benefit plans).
(c)    In the event that the Company provides the Executive notice of
termination without Cause pursuant to Section 5.1 or the Executive provides the
Company notice of termination pursuant to Section 5.2, the Company will have the
option to place the Executive on paid administrative leave during the notice
period.


5.5
Certain Defined Terms.

(a)    As used herein, “2019 Equity Plan” means the IAA, Inc. 2019 Omnibus Stock
and Incentive Plan, together with any predecessor or successor equity incentive
plan.    
(b)    As used herein, “Accrued Obligations” means:
(i)    any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date;
(ii)    such employee benefits, if any, to which the Executive or his or her
dependents may be entitled under the employee benefit plans or programs of the
Company and its Affiliates, paid in accordance with the terms of the applicable
plans or programs; and
(iii)    any reimbursement due to the Executive pursuant to Section 4.2 for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.


(c)    As used herein, “Affiliate” of the Company means a Person that directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Company. As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
(d)    As used herein, “Cause” shall mean as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred (A)
the Executive’s willful, continued and uncured failure to perform substantially
the Executive’s duties under this Agreement (other than any such failure
resulting from incapacity due to medically documented illness or injury) for a
period of fourteen (14) days following written notice by the Company to the
Executive of such failure, (B) the Executive engaging in illegal conduct or
gross misconduct that is


9



--------------------------------------------------------------------------------




demonstrably likely to lead to material injury to the Company, monetarily or
otherwise, (C) the Executive’s conviction of, or plea of nolo contendere to, a
crime constituting a felony or any other crime involving moral turpitude, or (D)
the Executive’s violation of Section 6 of this Agreement or any other material
covenants owed to the Company by the Executive.
(e)    As used herein, “Change in Control” shall have the same meaning as in the
2019 Equity Plan.
(f)    As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.
(g)    As used herein, “Good Reason” shall mean the occurrence (without the
Executive’s consent) of any one or more of the following conditions:
(i)        Any material reduction of the Executive’s authority, duties and
responsibilities;
(ii)        Any material failure by the Company to comply with any of the terms
and conditions of this Agreement;
(iii)        Any failure to timely pay or provide the Executive’s Base Salary,
or any reduction in the Executive’s Base Salary or target Incentive Bonus,
excluding any Base Salary or target Incentive Bonus reduction made in connection
with across the board reductions; or
(iv)         The requirement by the Company that the Executive relocate the
Executive’s principal business location to a location more than twenty five (25)
miles from the Executive’s principal base of operation as of the Effective Date,
provided such relocation actually increases the Executive’s commute;
provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within ninety
(90) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 18), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and fifty
(150) days following the initial existence of the condition claimed to
constitute Good Reason.


10



--------------------------------------------------------------------------------




(h)    As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
(i)    As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
5.6.
Notice of Termination; Employment Following Expiration of Period of Employment.
Any termination of the Executive’s employment under this Agreement (other than
due to death) shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

5.7
Limitation on Benefits.

(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received all of
the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”). In order to effectuate the Limited Benefit Amount, the Company
shall reduce or eliminate the Benefits by first reducing or eliminating amounts
which are payable from any cash severance, then from any payment in respect of
any equity award that is not covered by Treas. Reg. Section 1.280G-1 Q/A 24(b)
or (c), then from any payment in respect of an equity award that is covered by
Treas. Reg. Section 1.280G-1 Q/A 24(c), in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).
(b)    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm or executive compensation consulting
firm of national reputation designated by the Company (the “Firm”) at the
Company’s expense. The Firm shall provide its determination (the
“Determination”), together


11



--------------------------------------------------------------------------------




with detailed supporting calculations and documentation to the Company and the
Executive within ten (10) business days of the date of termination of the
Executive’s employment, if applicable, or such other time as reasonably
requested by the Company or the Executive.
6.
Protective Covenants.

6.1
Confidential Information; Inventions.

(a)    The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him or her, except to the extent that such
disclosure or use is directly related to and required by the Executive’s
performance in good faith of duties for the Company. The Executive will take all
appropriate steps to safeguard Confidential Information in his or her possession
and to protect it against disclosure, misuse, espionage, loss and theft. The
Executive shall deliver to the Company at the termination of the Period of
Employment, or at any time the Company may request, all memoranda, equipment,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) relating to the Confidential Information or the
Work Product (as hereinafter defined) of the business of the Company or any of
its Affiliates which the Executive may then possess or have under his or her
control. Notwithstanding the foregoing, the Executive may truthfully respond to
a lawful and valid subpoena or other legal process, but shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. The Executive understands
that nothing in this Agreement is intended to limit the Executive’s right (i) to
discuss the terms, wages, and working conditions of the Executive’s employment
to the extent permitted and/or protected by applicable labor laws, (ii) to
report Confidential Information in a confidential manner either to a federal,
state or local government official or to an attorney where such disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law, or (iii) to disclose Confidential Information in an anti-retaliation
lawsuit or other legal proceeding, so long as that disclosure or filing is made
under seal and the Executive does not otherwise disclose such Confidential
Information, except pursuant to court order. The Company encourages Executive,
to the extent legally permitted, to give the Company the earliest possible
notice of any such report or disclosure. Pursuant to the Defend Trade Secrets
Act of 2016, the Executive acknowledges that he or she may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Confidential Information that: (a) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (b) is made in a complaint or other document that is filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Further, the Executive


12



--------------------------------------------------------------------------------




understands that the Company will not retaliate against him or her in any way
for any such disclosure made in accordance with the law. In the event a
disclosure is made, and the Executive files any type of proceeding against the
Company alleging that the Company retaliated against him or her because of the
Executive’s disclosure, the Executive may disclose the relevant Confidential
Information to his or her attorney and may use the Confidential Information in
the proceeding if (x) the Executive files any document containing the
Confidential Information under seal, and (y) the Executive does not otherwise
disclose the Confidential Information except pursuant to court or arbitral
order.
(b)    As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
respective businesses, including, but not limited to, information, observations
and data obtained by the Executive while employed by the Company or its
Affiliates or any predecessors thereof (including those obtained prior to the
Effective Date) concerning (i) the business or affairs of the Company or its
Affiliates (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures and strategies, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, product roadmaps, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients, customer or client lists, and the
preferences of, and negotiations with, customers and clients, (xiii) personnel
information of other employees and independent contractors (including their
compensation, unique skills, experience and expertise, and disciplinary
matters), (xiv) other copyrightable works, (xv) all production methods,
processes, technology and trade secrets, and (xvi) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published (other than a disclosure by the Executive in
breach of this Agreement) in a form generally available to the public prior to
the date the Executive proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
(c)    As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the


13



--------------------------------------------------------------------------------




Company or any of its Affiliates, and whether or not alone or in conjunction
with any other person) while employed by the Company or its Affiliates or any
predecessors thereof (including those conceived, developed or made prior to the
Effective Date) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing. All
Work Product that the Executive may have discovered, invented or originated
during his or her employment by the Company or any of its Affiliates or any
predecessors thereof prior to the Effective Date or that he or she may discover,
invent or originate during the Period of Employment, shall be the exclusive
property of the Company and its Affiliates, as applicable, and Executive hereby
assigns all of Executive’s right, title and interest in and to such Work Product
to the Company or its applicable Affiliate, including all intellectual property
rights therein. Executive shall promptly disclose all Work Product to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem necessary to protect or perfect its (or any of
its Affiliates’, as applicable) rights therein, and shall assist the Company, at
the Company’s expense, in obtaining, defending and enforcing the Company’s (or
any of its Affiliates’, as applicable) rights therein. The Executive hereby
appoints the Company as his or her attorney-in-fact to execute on the
Executive’s behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.
6.2
Restriction on Competition. During the Executive’s employment with the Company
and for a period of one (1) year immediately following the termination of the
Executive’s employment for any reason, the Executive shall not within the United
States or Canada perform for or on behalf of any Competitor (as defined below),
the same or similar services as those that the Executive performed for the
Company during the Executive’s employment with the Company. In addition, the
Executive shall not, during the Executive’s employment with the Company and for
a period of one (1) year immediately following the termination of the
Executive’s employment for any reason, within the United States or Canada,
engage in, own, operate, or control any Competitor. For purposes of this
Agreement, “Competitor” means any person or entity engaged in the business of
wholesale, retail or consumer vehicle remarketing activities, including but not
limited to vehicle auctions (whole car or salvage), the solicitation and
processing of vehicles on behalf of charitable organizations, vehicle titling
and registration services (including digital and electronic services), vehicle
inspection and claims handling services, title vaulting and title management
services, or lien release and loan payoff services within the United States or
Canada, provided that the Company (either directly or indirectly through its
controlled subsidiaries) is engaged in such businesses.

6.3
Non-Solicitation/Non-Interference. During the Executive’s employment with the
Company and for a period of one (1) year immediately following the termination
of the Executive’s employment for any reason, the Executive shall not (i) induce
or attempt to induce any employee of the Company or any of its Affiliates to
leave the



14



--------------------------------------------------------------------------------




employ of the Company or its Affiliates, or in any way interfere with the
relationship between the Company and its Affiliates and any employees, or (ii)
induce or attempt to induce any customer, client, member, supplier, licensee,
licensor or other business relation of the Company or its controlled
subsidiaries to cease doing business with the Company or its controlled
subsidiaries, or otherwise interfere with the business relationship between the
Company or its controlled subsidiaries and any such customer, client, member,
supplier, licensee, licensor or business relation.
6.4
Understanding of Covenants. The Executive acknowledges that, in the course of
his or her employment with the Company and/or its Affiliates and their
predecessors, he has become familiar, or will become familiar, with the
Company’s and its Affiliates’ and their predecessors’ trade secrets and with
other confidential and proprietary information concerning the Company, its
Affiliates and their respective predecessors and that his or her services have
been and will be of special, unique and extraordinary value to the Company and
its Affiliates. The Executive agrees that the foregoing covenants set forth in
this Section 6 (together, the “Restrictive Covenants”) are reasonable and
necessary to protect the Company’s and its Affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he or she is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he or
she is fully aware of his or her obligations hereunder, (iii) agrees to the
reasonableness of the length of time, scope and geographic coverage, as
applicable, of the Restrictive Covenants, (iv) agrees that the Company and its
Affiliates currently conduct business throughout the United States and Canada,
and (v) agrees that the Restrictive Covenants will continue in effect for the
applicable periods set forth above in this Section 6 regardless of whether the
Executive is then entitled to receive severance pay or benefits from the
Company. The Executive understands that the Restrictive Covenants may limit his
or her ability to earn a livelihood in a business similar to the business of the
Company and any of its Affiliates, but he or she nevertheless believes that he
or she has received and will receive sufficient consideration and other benefits
as an employee of the Company and as otherwise provided hereunder or as
described in the recitals hereto to clearly justify such restrictions which, in
any event (given his or her education, skills and ability), the Executive does
not believe would prevent him or her from otherwise earning a living. The
Executive agrees that the Restrictive Covenants do not confer a benefit upon the
Company disproportionate to the detriment of the Executive.
6.5
Enforcement. The Executive agrees that the Executive’s services are unique and
that he or she has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would



15



--------------------------------------------------------------------------------




therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6, or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of this Section 6 if and when
final judgment of a court of competent jurisdiction or arbitrator, as
applicable, is so entered against the Executive. The Executive further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the Severance Date, as determined pursuant to the foregoing provisions
of this Section 6, shall be extended by the same amount of time that Executive
is in breach of any Restrictive Covenant following the Severance Date.
7.
Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation. Except for such
withholding rights, the Executive is solely responsible for any and all tax
liability that may arise with respect to the compensation provided under or
pursuant to this Agreement.

8.
Successors and Assigns.

(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.


9.
Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein,



16



--------------------------------------------------------------------------------




such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.


10.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

11.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of Illinois, without giving effect to any choice of
law or conflicting provision or rule (whether of the state of Illinois or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
state of Illinois to be applied. In furtherance of the foregoing, the internal
law of the state of Illinois will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

12.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or determined by an arbitrator
pursuant to Section 16 to be invalid, prohibited or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

13.
Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof (including, without limitation,
the Prior Employment Agreement). Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.



17



--------------------------------------------------------------------------------




14.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15.
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

16.
Arbitration. Except as provided in Sections 6.5 and 17, any non-time barred,
legally actionable controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other non-time barred, legally actionable controversy or
claim arising out of or relating to the Executive’s employment or association
with the Company or termination of the same, including, without limiting the
generality of the foregoing, any alleged violation of state or federal statute,
common law or constitution, shall be submitted to individual, final and binding
arbitration, to be held in Cook County, Illinois, before a single arbitrator
selected from Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in
accordance with the then-current JAMS Arbitration Rules and Procedures for
employment disputes, as modified by the terms and conditions in this Section
(which may be found at www.jamsadr.com under the Rules/Clauses tab). The parties
will select the arbitrator by mutual agreement or, if the parties cannot agree,
then by striking from a list of qualified arbitrators supplied by JAMS from
their labor and employment law panel. Final resolution of any dispute through
arbitration may include any remedy or relief that is provided for through any
applicable state or federal statutes, or common law. Statutes of limitations
shall be the same as would be applicable were the action to be brought in court.
The arbitrator selected pursuant to this Agreement may order such discovery as
is necessary for a full and fair exploration of the issues and dispute,
consistent with the expedited nature of arbitration. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator under this Agreement
shall be final and binding on the parties to this Agreement and may be enforced
by any court of competent jurisdiction. The Company will pay those arbitration
costs that are unique to arbitration, including the arbitrator’s fee
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The arbitrator shall
resolve any dispute as to the reasonableness of any fee or cost. Except as
provided in Section 6.5 and 17, the parties acknowledge and agree that they are
hereby



18



--------------------------------------------------------------------------------




waiving any rights to trial by jury or a court in any action or proceeding
brought by either of the parties against the other in connection with any matter
whatsoever arising out of or in any way connected with this Agreement or the
Executive’s employment.
17.
Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
provisional injunctive or equitable relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

18.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:
IAA, Inc.
                Two Westbrook Corporate Center, 10th Floor
                Westchester, IL 60154
                Attention: Executive Vice President, Chief Legal Officer

if to the Executive, to the address most recently on file in the payroll records
of the Company.
19.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.



19



--------------------------------------------------------------------------------




20.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he or she has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

21.
Section 409A.

(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive. Any
installment payments provided for in this Agreement shall be treated as a series
of separate payments for purposes of Code Section 409A.
(b)    If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3 until the earlier of (i) the date which is six (6) months after
his or her Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. The provisions of this Section 21(b) shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. Any amounts otherwise payable
to the Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this Section 21(b)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).
(c)    To the extent that any benefits or reimbursements pursuant to this
Agreement are taxable to the Executive, any reimbursement payment due to the
Executive shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to this Agreement are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.
22.
Indemnification; Liability Insurance. The Company agrees to indemnify and hold
the Executive harmless against all costs, charges and expenses whatsoever
incurred or



20



--------------------------------------------------------------------------------




sustained by the Executive in connection with any action, suit or proceeding to
which he or she may be made a party by reason of being or having been a
director, officer or employee of the Company or any Affiliate to the fullest
extent permitted by applicable laws and the Company’s governing documents, in
each case as in effect at the time of the subject act or omission; provided,
that in no event shall the Executive’s indemnification rights and rights to
advancement of fees and expenses at any time be less favorable than the
indemnification rights and rights to advancement of fees and expenses generally
available to the officers or directors of the Company. In connection therewith,
the Executive shall be entitled to the protection of any insurance policies
which the Company elects to maintain generally for the benefit of the Company’s
directors and officers, against all costs, charges and expenses whatsoever
incurred or sustained by the Executive in connection with any action, suit or
proceeding to which he or she may be made a party by reason of being or having
been a director, officer or employee of the Company or any Affiliate. This
provision shall survive any termination of the Executive’s employment hereunder.
 


[The remainder of this page has intentionally been left blank.]


21



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
“COMPANY”
IAA, Inc.,
a Delaware corporation


By:                         
Name:                         
Title:                         


“EXECUTIVE”
                        
[Name]








22

